U.S. Bank Trust, N.A. v Rudick (2019 NY Slip Op 04219)





U.S. Bank Trust, N.A. v Rudick


2019 NY Slip Op 04219


Decided on May 29, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
BETSY BARROS, JJ.


2018-01291
 (Index No. 604853/15)

[*1]U.S. Bank Trust, N.A., etc., appellant, 
vSamuel Rudick, respondent, et al., defendants.


Day Pitney LLP, New York, NY (Christina A. Parlapiano and Richard J. Galati, Jr., of counsel), for appellant.
Young Law Group, PLLC, Bohemia, NY (Ivan E. Young and Justin Pane of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Joseph A. Santorelli, J.), dated November 28, 2017. The order denied the plaintiff's motion for leave to renew its opposition to that branch of the motion of the defendant Samuel Rudick which was pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him as barred by the applicable statute of limitations.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in the companion appeal (see U.S. Bank Trust, N.A. v Rudick, _____ AD3d _____ [Appellate Division Docket No. 2016-11116; decided herewith]).
CHAMBERS, J.P., MALTESE, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court